DETAILED ACTION
Introduction
Claims 1-9 have been examined in this application. Claims 1 and 8 are amended. Claims 2-6 are as previously presented. Claims 7 and 9 are original. This is a Notice of Allowability in response to the arguments, amendments, and AFCP2.0 request filed 1/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification, filed 1/15/2021, are acceptable and the previously made objection to the specification is therefore withdrawn. 
Drawings
The amendments to the drawings, filed 1/15/2021, are acceptable and the previously made objection to the drawings is therefore withdrawn. 
Response to Arguments
Applicant’s arguments, filed 1/15/2021, have been fully considered. Regarding the previously made rejections under 112(b) (arguments presented on p. 13), the arguments and amendments are persuasive and all previously made rejections are therefore withdrawn.
Reasons for Allowance
Claims 1-9 are allowable. The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, The most similar prior art Publication US2014/0343794A1 (Tamaizumi et al.) teaches a vehicle control apparatus configured to control a motor based on a command value that is calculated based on a steering condition, the motor being a source of a driving force to be applied to a steering mechanism of a vehicle (see Figure 1, [0035]) including a first calculation circuit configured to calculate a first component of the command value based on at least a (see Figure 7, [0040] basic assist component computing unit 51 calculating Ta1* based on steering torque Th), a second calculation circuit (see [0043] steered angle command value computing unit 56) configured to calculate a target rotation angle of a rotating body (see Figure 7, [0043] calculating steered angle command value θt*, a parameter corresponding to a target value of the steered angle θt of the steered wheels) based on a final basic drive torque, which is based on a basic drive torque, which is a total sum of the steering torque and the first component (see Figure 7, the steering angle command value unit 56 receiving Tcc which is based on Tc, the sum of Th and Ta1*), the rotating body being configured to rotate in association with a turning operation of a steered wheel (see Figure 1 the rotating body (steered wheel) rotating in association with a turning operation of the other steered wheel), and a third calculation circuit configured to calculate a second component of the command value through feedback control performed so that an actual rotation angle of the rotating body equals the target rotation angle (see [0045, 0048] steered angle feedback control unit 57 calculating Ta2* to maintain actual steered angle at the command value). Tamaizumi et al. further teaches that axial force is taken into consideration by the second circuit (see Figure 7, [0060] axial force Fa used to provide torque feedback control Tac which affects the input Tcc into second control circuit 56).
Publication US2014/0316658A1 (Chai et al.) teaches a steering control apparatus (see Figure 1, Claim 1), with a calculation circuit to calculate a first axial force (see Figure 3, feedforward axial force TFF) and an estimated axial force based on a state variable that reflects vehicle behavior or a road condition (see Figure 3, feedback axial force TFB based on vehicle speed, yaw, and acceleration state), and a blending calculation circuit configured to calculate a final axial force by summing up a value obtained by multiplying the first axial force by a blending ratio and a value obtained by multiplying the estimated axial force by a blending ratio, the blending ratios being set individually based on the state variable that reflects the vehicle behavior or the road condition or based on the steering condition (see Figure 3, final axial force being the sum of TFF and TFB after being multiplied by individual gains, which are based on the axial force difference, which is further based on the vehicle state variables) and a subtractor configured to calculate an axial force deviation (see Figure 3 subtractor determining axial force difference).

However the prior art does not disclose or render obvious:
wherein the second calculation circuit includes:
a first axial force calculation circuit configured to calculate a first axial force based on the target rotation angle;
a blending calculation circuit configured to calculate a final axial force to be reflected in the final basic drive torque as a reaction force component for the final basic drive torque by summing up a value obtained by multiplying the first axial force by a blending ratio and a value obtained by multiplying the estimated axial force by a blending ratio…; and
the first calculation circuit is configured to change the first component of the command value in response to the axial force deviation.
In other words, the calculation of a first axial force based on the target rotation angle, combined with the particular use of the output in the blending calculation circuit to calculate the final basic drive torque, as well as the output of the axial force deviation being integrated with the first calculation circuit to change a first component, which is based on a steering torque, is not found or made obvious by the prior art. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.

As such, Claim 1 is allowable. Claims 2-9 are therefore also allowable as being dependent on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571).  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619